Citation Nr: 1821897	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for herniated nucleus pulposus, with a history of lumbar laminectomy and lumbar myositis, evaluated as 20 percent disabling from July 16, 2003; 100 percent disabling from March 22, 2016; and 40 percent disabling from June 1, 2016. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from November 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran testified at a hearing at the RO in May 2016 before a local Decision Review Officer (DRO).

A June 2016 rating decision awarded the Veteran a temporary total evaluation under 38 C.F.R. §  4.30 effective from March 22, 2016 to May 31, 2016, which is not on appeal.  A 40 percent disability rating was assigned thereafter. 

In July 2010 and March 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is required to ensure there is a complete record on which to decide the Veteran's claim.  Specifically, the Board finds that a medical examination is warranted.  

With regard to the increased rating claims, the Veteran has alleged that he suffers from flare-ups of low back symptoms.

During the March 2008 VA examination, the Veteran reported that he had low back pain and stiffness with a decreased range of motion and daily flare-ups which caused increased pain. 

During the November 2010 VA examination, the Veteran reported he was unable to get out of bed due to pain during flares.  

During the February 2016 VA examination, the Veteran reported that he required resting at home and needed to limit standing during flare-ups.  The examiner declined to provide an opinion related to functional ability during flare-ups finding it not possible without resorting to mere speculation. 

During the March 2016 VA examination, the Veteran reported daily flare-ups lasting hours.  The examiner declined to provide an opinion related to functional ability during flare-ups finding it not possible without resorting to mere speculation.

The Veteran was a afforded a June 2017 VA examination to comply with the requirements of Correia. See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding 38 C.F.R. § 4.59 requires testing for pain on both the active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of the opposite undamaged joint).  During the examination, the Veteran reported increased pain due to flare-ups related to prolonged sitting, standing, and walking  The examiner opined the range of motion testing was medically consistent with the Veteran's statements describing functional loss during flare up.  Pain, fatigue, and lack of endurance were found to cause functional loss.  The examiner declined to state what the Veteran's range of motion would be limited to during a flare-up, as the examination was not performed during a flare.

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

Accordingly, the VA examinations of record do not adequately address the Veteran's reports of flare-ups as required under Sharp.  Therefore, remand is required for a new VA examination of the Veteran's service-connected herniated nucleus pulposus.  

While on remand, the AOJ should take the opportunity to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records or private treatment records identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  After completing the above directive, the Veteran should be scheduled for a VA examination with appropriate examiner in order to determine the current nature and severity of his service-connected herniated nucleus pulposus.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected herniated nucleus pulposus.  All appropriate testing, including range of motion, should be performed.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's increased-rating claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



